FILED
                                                                                 May 24, 2022
                                                                                 12:15 PM(CT)
                                                                                  TENNESSEE
                                                                             WORKERS' COMPENSATION
                                                                                APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Donnelle Reed                                 )   Docket No.     2021-04-0295
                                              )
v.                                            )   State File No. 33455-2020
                                              )
Express Employment Professionals, et al.      )
                                              )
                                              )
Appeal from the Court of Workers’             )
Compensation Claims                           )
Brian K. Addington, Judge                     )

                         Reversed and Remanded--Corrected

In this appeal, the employer contends the trial court erred in denying its motion for
summary judgment. The employer asserted that the employee did not file a timely petition
for benefit determination while the employee claimed he filed a petition prior to the
employer’s last payment of benefits. The trial court determined a genuine issue of material
fact existed as to whether the statute of limitations barred the employee’s claim and denied
the employer’s motion for summary judgment. The employer has appealed, arguing the
trial court erred in concluding there were genuine issues of material fact regarding the
timeliness of the employee’s petition for benefits. Having carefully reviewed the record,
we conclude there are no genuine issues of material fact. Accordingly, we reverse the trial
court’s order and remand the case for the trial court to enter an order granting the
employer’s motion for summary judgment and dismissing the employee’s case with
prejudice.

Judge Pele I. Godkin delivered the opinion of the Appeals Board in which Presiding Judge
Timothy W. Conner joined.

Trent M. Norris, Brentwood, Tennessee, for the employer-appellant, Express Employment
Professionals

Donnelle Reed, Cookeville, Tennessee, employee-appellee, pro se

                          Factual and Procedural Background

       On May 18, 2020, Donnelle Reed (“Employee”) was working in a distribution
center for Express Employment Professionals (“Employer”) when he allegedly tripped

                                             1
over a piece of wood while lifting a box to place it on a pallet. Employee reported landing
on his left side on the concrete, injuring the left side of his head, left shoulder, and left arm.
Employer filed a first report of injury, initially accepted compensability of Employee’s
claim, and authorized medical treatment. Thereafter, Employer issued a notice of denial
on June 17, 2020, asserting there was “no injury by accident per TCA 50-6-102(14).” The
last workers’ compensation benefit paid by Employer for Employee’s alleged injuries
stemming from the May 18 work incident was issued on June 14, 2020.

        On June 2, 2020, Employee communicated with an ombudsman from the Bureau of
Workers’ Compensation’s Ombudsman Program and was provided a Petition for Benefit
Determination (“PBD”) form to complete. Employee asserts he emailed a completed PBD
to the ombudsman on June 5, 2020. Employee received an email from the ombudsman,
dated June 5, 2020, with the name and phone number of the adjuster assigned to the claim,
the insurer’s claim number, and the state file number assigned by the Bureau. On June 17,
2020, Employer issued a notice of denial, and on June 24, 2020, a different ombudsman
emailed Employee and informed him that a copy of his petition needed to be sent to his
employer and that the “Petition for Benefit Determination must be signed.” Employee’s
filings in the Court of Workers’ Compensation Claims included a copy of a petition for
benefit determination identifying a date of injury of May 18, 2020, that was signed and
dated June 24, 2020. 1 Employee also included a copy of an email indicating the petition
was sent to three separate email addresses for Employer on June 24, 2020. There is no
evidence in the record indicating that this petition was received or stamped “filed” by the
Bureau or, more specifically, the Clerk of the Court of Workers’ Compensation Claims.

       On July 7, 2020, Jon Conway, the adjuster assigned to Employee’s claim, sent an
email to Employee stating:

        I am sure this sprain happened over a month ago but nonetheless I see you
        file[d] a Petition and I have requested a filed/stamped copy from the TN
        Department of WC[;] until then stop harassing me and Express.

        More than one year later, on October 26, 2021, Employee filed a PBD specifying a
date of injury of May 18, 2020, that was stamped “filed” by the Bureau. In December,
2021, Employee filed a request for an expedited hearing, and, on December 30, Employer
filed its motion for summary judgment, contending Employee filed his claim outside the
one-year statute of limitations set forth in Tennessee Code Annotated section 50-6-
203(b)(2). In support of its motion, Employer filed a statement of undisputed material facts
asserting in relevant part, as follows:

1
  In its order, the trial court incorrectly stated that Employee presented a “signed petition for benefit
determination, dated June 5, 2020. He asserts that he filed the petition with the Bureau on June 5, 2020.”
Although Employee asserts he filed the petition on June 5, the petition Employee provided was signed and
dated June 24, 2020.
                                                    2
       1. Employee alleged he sustained an injury on May 18, 2020;
       2. Employer’s last payment of workers’ compensation benefits for that date
          of injury was issued on June 14, 2020; and
       3. Employee filed a petition for benefit determination on October 26, 2021.

       In response, Employee filed several Rule 72 Declarations, testifying that he
contacted an ombudsman on June 2, 2020, and filed a petition for benefit determination on
June 5, 2020, which was later assigned state file number 3453-2020. In his Rule 72
declarations, Employee also testified that he discussed the petition with an ombudsman and
emailed the Bureau regarding his petition. Employee claims the last conversation he had
with an ombudsman occurred on June 24, and attached a copy of an email received from
the ombudsman on June 24, 2020, stating:

       You need to send a copy to your employer the place that hired even if you no
       longer work for them and you and the carrier on the claim. The Petition for
       Benefit Determination must be signed.

In addition, Employee asserted he discussed his claim with Mr. Conway, who also received
a copy of his petition.

         On February 11, 2022, the trial court heard Employer’s motion for summary
judgment. Employee testified during the hearing that, on June 5, 2020, he sent his petition
to an ombudsman and tried to “get things done and filed” but was unable to get a response
back from his assigned ombudsman. Employee stated that he also sent a copy of the
petition to his Employer, who corresponded with Employee before approving his claim.
Employee testified that he did not understand why the June petition was not stamped
“filed” and noted the October 26, 2021 petition was also sent to an ombudsman who then
“sent it to Cookeville and it was a[n] easy process.” When asked if he received anything
or “file[d] any forms stamped by the [B]ureau prior to October 26th of 2021,” Employee
responded, “No. That’s what I don’t understand. ‘Cause I was dealing with [the
ombudsman] - - and then I was - - I don’t understand why I wasn’t - - if she received the
file, I don’t understand why you (inaudible) get a stamp.” At the conclusion of the hearing,
the trial court determined Employee successfully disputed Employer’s statement of
material facts with his Rule 72 declarations and pleadings. The court also noted Employee
presented a signed petition for benefit determination dated June 5, 2020, and Employee
asserted Employer “responded to him over the petition he filed on June 5, 2020.” Thus,
the trial court concluded there was a genuine issue of material fact as to whether the statute
of limitations barred Employee’s claim. Employer has appealed.

                                   Standard of Review

      The grant or denial of a motion for summary judgment is a matter of law that we
review de novo with no presumption that the trial court’s conclusions are correct. See Rye

                                              3
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015). As such,
we must “make a fresh determination of whether the requirements of Rule 56 of the
Tennessee Rules of Civil Procedure have been satisfied.” Id. In reviewing a trial court’s
decision on a motion for summary judgment, we are to review the evidence in a light most
favorable to the nonmoving party and draw all reasonable inferences in favor of the
nonmoving party. Lyles v. Titlemax of Tenn. Inc., No. W2017-00873-SC-WCM-WC, 2018
Tenn. LEXIS 520, at *5 (Tenn. Workers’ Comp. Panel Sept. 14, 2018). We are also
mindful of our obligation to construe the workers’ compensation statutes “fairly,
impartially, and in accordance with basic principles of statutory construction” and in a way
that does not favor either the employee or the employer. Tenn. Code Ann. § 50-6-116
(2021).

                                         Analysis

       In its notice of appeal, Employer asserts the trial court erred by not granting its
motion. Specifically, Employer contends that: (1) the June 24, 2020 PBD was not filed
with the court clerk; (2) the only PBD stamped “filed” by the Bureau of Workers’
Compensation was filed on October 26, 2021, after the statute of limitations had run; and
(3) Employee “did not show that there is more than some metaphysical doubt as to the
material facts.” As a result, Employer maintains Employee’s claim should be dismissed.

                                  Statute of Limitations

      With respect to the statute of limitations, Tennessee Code Annotated section 50-6-
203(b)(2) (2021) provides as follows:

       In instances when the employer has voluntarily paid workers’ compensation
       benefits, within one (1) year following the accident resulting in injury, the
       right to compensation is forever barred, unless a petition for benefit
       determination is filed with the bureau on a form prescribed by the
       administrator within one (1) year from the latter of the date of the last
       authorized treatment or the time the employer ceased to make payments of
       compensation to or on behalf of the employee.

(Emphasis added.) In its statement of undisputed facts, supported by the affidavit of Mr.
Conway, Employer asserted that the last payment for benefits to or on behalf of Employee
was made on June 14, 2020. Employee’s petition for benefits was stamped “filed” on
October 26, 2021, over one year after the date of Employer’s last payment. Therefore,
unless Employee’s apparent attempt to file a petition on June 5, 2020 tolled the statute of
limitations, the eventual filing of his petition in October was untimely.




                                             4
                                     Filing of Petitions

       All hearings conducted by the Court of Workers’ Compensation Claims are
conducted in conformity with the Tennessee Rules of Evidence and the Tennessee Rules
of Civil Procedure “unless an alternate procedural or evidentiary rule has been adopted by
the administrator.” Tenn. Code Ann. § 50-6-239(c)(1). Accordingly, we consider both the
Rules of Civil Procedure and the rules and regulations applicable to the Bureau in
examining the process for filing a petition for benefit determination.

        Rule 3 of the Tennessee Rules of Civil Procedure provides that “all civil actions are
commenced by filing a complaint with the clerk of the court.” Tenn. R. Civ. P. 3 (emphasis
added). In addition, “[a]n action is commenced within the meaning of any statute of
limitations upon such filing of a complaint.” Id. In Valladares v. Transco Products, Inc.,
Nos. 2015-01-0117 & -0118, 2016 TN Wrk. Comp. App. Bd. LEXIS 31 (Tenn. Workers’
Comp. App. Bd. July 27, 2016), we concluded that a petition for benefit determination is
the Bureau’s general equivalent of a complaint as contemplated by the Tennessee Rules of
Civil Procedure. Id. at *17. Therefore, absent an alternate procedural rule adopted by the
Bureau’s administrator, all petitions for benefit determination must be filed with the Clerk
of the Court of Workers’ Compensation Claims in order to commence a cause of action for
workers’ compensation benefits.

      In addition, Tenn. Comp. R. and Regs. 0800-02-21-.02(16) (2019) provides as
follows:

       For purposes of this chapter, a document is considered filed: (a) on the date
       and time received by the clerk if hand-delivered to any bureau office during
       normal business hours; (b) on the date postmarked to the clerk if sent by U.S.
       certified or registered mail, return receipt requested, or its equivalent; (c) on
       the date the document reaches the clerk if transmitted by first-class mail,
       facsimile, or by electronic transmission approved by the bureau; or (d) on the
       date and time filed in TNComp.

        Rule 0800-02-21-.02(16) identifies the clerk of the court as the designated agent of
the Bureau for purposes of receiving documents to be filed with the court. Nothing in the
statute or rules indicates that ombudsmen or ombudsmen-attorneys are designated by the
Bureau to receive documents for filing with the Court of Workers’ Compensation Claims.
Accordingly, even if a signed petition had been sent to and received by an ombudsman,
this would not constitute a filing under even the most expansive interpretation of the
regulation.

        In Vickers v. Amazon, No. 2018-06-0149, 2019 TN Wrk. Comp. App. Bd. LEXIS
52, at *7-8, (Tenn. Workers’ Comp. App. Bd. Aug. 20, 2019), we addressed facts similar
to those before us in this appeal. In Vickers, a legal assistant sent an email to an

                                              5
ombudsman with a petition for benefits attached. Id. at *2. The email indicated the petition
was being forwarded to the Bureau via U.S. mail, but there was no evidence that the email
or petition was received by an ombudsman, by anyone else at the Bureau, or that the
petition was stamped “filed.” Id. at *2-3. Over a year later, counsel for the employer
discovered that no petition was pending with the Bureau and submitted another petition
that was then marked “filed.” Id. at *3. The employer filed a motion for summary
judgment, claiming that the employee’s statute of limitations had expired. In granting the
employer’s motion and dismissing the case, the trial court reasoned that an unsuccessful
attempt to transmit for filing a petition for benefits, absent proof that it had been received
and filed, could not toll the statute of limitations. Id. at *3-5. We affirmed the trial court,
concluding that “[a]n email sent to a Bureau ombudsman, even if a petition is attached to
the email, does not comply with the filing requirements of the Tennessee Rules of Civil
Procedure or the rules and regulations applicable to the Bureau and the Court of Workers’
Compensation Claims.” Id. at *10.

       Here, Employer established through uncontradicted proof that the only petition
stamped “filed” by the Bureau was the one filed by Employee on October 26, 2021, more
than one year after the issuance of Employer’s last voluntary payment of benefits. In
response, Employee contends that a petition was submitted to the Bureau in June 2020;
however, even if Employee had submitted a petition to an ombudsman on June 5, 2020 or
June 24, 2020, neither submission would comply with the filing requirements necessary to
commence a cause of action for workers’ compensation benefits. Accordingly, we
conclude Employer negated an essential element of Employee’s claim, namely, the timely
filing of a petition for benefit determination. See Tenn. Code Ann. § 50-6-203(b)(2).
Employee’s response, even when viewed in a light most favorable to Employee, was
insufficient to establish this essential element of his claim or create a genuine issue of
material fact. Thus, we reverse the trial court’s order denying Employer’s motion for
summary judgment.

                                         Conclusion

        For the foregoing reasons, the trial court’s order is reversed. We remand the case
for the trial court to enter an order granting Employer’s motion for summary judgment and
dismissing the case with prejudice. Costs on appeal are taxed to Employee.




                                              6
                   TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                     WORKERS’ COMPENSATION APPEALS BOARD

Donnelle Reed                                         )      Docket No. 2021-04-0295
                                                      )
v.                                                    )      State File No. 33455-2020
                                                      )
Express Employment Professionals, et al.              )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Brian K. Addington, Judge                             )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 24th day
of May, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Trent M. Norris                                                     X     tmnorris@mijs.com
                                                                           jkprendergast@mijs.com
 Donnelle Reed                                                       X     don414@live.com
 Brian K. Addington, Judge                                           X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov